Title: Notes on Proposed Constitutional Amendments, [ca. 3 March] 1793
From: Madison, James
To: 


[ca. 3 March 1793]
The following amendments to the Constitution have it is said been laid before the Senate by the Members from Virginia, and will claim the attention and consideration of the public in the interval between the late and the Ensuing Session.
Here insert the amendts.
As one of the amendts. has for its object the purification of the Legislature from the pecuniary influence which has been so much complained of, it is apparent that some more efficatious remedy should be applied to so great an evil? It has occurred to several friends of a pure republican administration of our Govt. that it wd. be justifiable and expedient to add to the above amendts. a proposition, to the following effect—to wit “that each member of Congs. at the times of taking his seat & the qualification now required by the Constitution, shall state on oath, the amount of his property in public and Bank Stock of every kind; and shall moreover swear that during the term of his continuing a member, he will not purchase or deal in any such paper, or any public lands, or any other public property whatever.” If such a prohibition be necessary or salutary in the case of the several officers in the Executive line on whom it has been laid, the reasons seem to be far more cogent in relation to the members of the Legislature, who have it so much more in their power to convert public trust to their private emoluments.
